Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al (US 2013/0076573 A1), hereinafter Rappoport, in view of Zweers (US 2009/0289855 A1).
Regarding claim 9, Rappoport (Figure 4, para [0031]) teaches an electronic device comprising a housing 50 defining an aperture; a display assembly 48 positioned in the aperture; and an antenna 57 comprising antenna circuitry (not shown); a resonant structure 54 comprising a sheet of conductive material disposed between the housing 50 and the display 48 assembly, the resonant structure 54 electrically coupled to the antenna circuitry.
Rappoport does not explicitly teach a conductive shunt disposed between the resonant structure and the housing.
Zweers (para [0049]) teaches an electronic device comprising a conductive shunt disposed between the resonant structure and the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Rappoport to include a conductive shunt disposed between the resonant structure and the housing, as taught by Zweers, doing so would provide different desired impedance to tune the antenna for optimal performance.
Regarding claim 10, as applied to claim 9, Zweers (para [0049]) teaches that the conductive shunt comprises a metal.
Regarding claim 11, Rappoport/Zweers teaches the claimed invention, as applied to claim 9, except explicitly mention that the conductive shunt capacitively couples with the antenna circuitry.  It would have been an obvious matter of design choice to configure the conductive shunt to be capacitively coupled with the antenna circuitry to effectively transfer electrical signals for optimal antenna tuning. 
Regarding claim 12, as applied to claim 9, Rappoport (para [0021] and [0025]) teaches that the antenna circuitry comprises a Wi-Fi antenna.

Allowable Subject Matter
3.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 1-8 and 14-20 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Zhang et al (US 2020/0076058 A1), hereinafter Zhang, teaches an electronic device comprising a housing comprising a first housing segment and a second housing segment; antenna circuitry electrically connected to an electrical ground through a conductive path; and connected to the first housing segment through the conductive path.
Zhang, however, fails that the first housing segment defining a recess, an insert disposed in the recess, the insert electrically coupling the conductive path to the first housing segment.
Claims 2-8 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 13, neither Rappoport nor Zweers teaches that the conductive shunt is part of an accessory sensing circuit.
Regarding claim 14, Rappoport teaches an electronic device comprising a housing defining an aperture, the housing comprising a first housing segment and a second housing segment; a display assembly positioned in the aperture; an antenna comprising antenna circuitry; and a resonant structure comprising a sheet of conductive material disposed between the housing and the display assembly.
Rappoport, however, fails to further teach that the resonant structure electrically coupled to the antenna circuitry and to the first housing segment; and a dielectric component disposed between the resonant structure and the housing, the dielectric component mechanically coupling the first housing segment to the second housing segment.
Claims 15-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 14.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Azad et al (US 2019/0260112) discloses an electronic device comprising antenna circuit connecting to a conductive housing segment and to a ground.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845